Name: Commission Regulation (EEC) No 2325/87 of 31 July 1987 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  Europe
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/49 COMMISSION REGULATION (EEC) No 2325/87 of 31 July 1987 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance Whereas it is advisable to extend this system to certain textile products (category 22) originating in Turkey, because of the development of trade in these products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of the said Regulation, Whereas by virtue of Regulation (EEC) No 2819/79 (2), as last amended and extended by Regulation (EEC) No 3980/86 (4), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Medi ­ terranean countries which had signed Agreements estab ­ lishing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; Article 1 Category 22 set out in the Annex shall be added to the Annex to Regulation (EEC) No 2819/79 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Category CCT heading No NIMEXE code (1987) Description Units Third countries 22 56.05 A 56.05-03, 05, 07, 09, 11 , 13 , 15, 19, 21 , 23, 25, 28 , 32, 34, 36, 38, 39, 42, 44, 45, 46, 47 Yarn of staple or waste synthetic fibres, not put up for retail sale tonnes Turkey (') OJ No L 35, 9 . 2 . 1982, p. 1 . (2) OJ No L 113, 30 . 4 . 1986, p. 1 . (3) OJ No L 320, 15 . 12. 1979, p. 9 . (4) OJ No L 370, 30 . 12. 1986, p. 21 .